EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Bathurst on August 18, 2021.
The application has been amended as follows: 
1. (Currently amended) A system for monitoring movement capabilities of a user using clinical mobility based assessments, the system comprising: 
a mobile device comprising an inertial measurement device, the inertial measurement device comprising: 
a gyroscope; and 
an accelerometer; 
at least one processor; and 
a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions: 
providing a clinical mobility based assessment to a user; 
generating, using the inertial measurement device, inertial data of the user that is indicative of movement capabilities of the user based on the clinical mobility based assessment; 
logging the inertial data of the user locally to the mobile device resulting in locally logged inertial data of the user; 
processing in real-time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment[[;]], wherein the processing in real- time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment comprises: 
segmenting and aligning the locally logged inertial data of the user resulting in segmented and aligned inertial data of the user; 
integrating angular orientation of the segmented and aligned inertial data of the user resulting in counterbalanced inertial data of the user; 
determining velocity of the mobile device during the clinical mobility based assessment using the counterbalanced inertial data of the user; 
drift compensating the velocity of the mobile device during the clinical mobility based assessment resulting in drift compensated velocity data; and 
determining the position and the orientation of the mobile device during the clinical mobility based assessment using the drift compensated velocity data;
wherein the at least one processor is further configured to implement the following operations upon executing the processor-executable instructions:
determining, using the position and the orientation of the mobile device during the clinical mobility based assessment, a physical movement assessment of the user associated with the clinical mobility based assessment; and 
displaying at least a portion of the physical movement assessment to the user, wherein the displaying includes declines in the mobility based assessment.
5. (Cancelled)
6. (Cancelled) 
11. (Currently amended) A method for monitoring movement capabilities of a user using clinical mobility based assessments, the method comprising: 
providing, using a mobile device comprising an inertial measurement device, a clinical mobility based assessment to a user; 

logging the inertial data of the user locally to the mobile device resulting in locally logged inertial data of the user; 
processing in real-time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment[[;]], wherein the processing in real- time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment comprises: 
segmenting and aligning the locally logged inertial data of the user resulting in segmented and aligned inertial data of the user; 
integrating angular orientation of the segmented and aligned inertial data of the user resulting in counterbalanced inertial data of the user; 
determining velocity of the mobile device during the clinical mobility based assessment using the counterbalanced inertial data of the user; 
drift compensating the velocity of the mobile device during the clinical mobility based assessment resulting in drift compensated velocity data; and 
determining the position and the orientation of the mobile device during the clinical mobility based assessment using the drift compensated velocity data;
the method further comprising:
determining, using the position and the orientation of the mobile device during the clinical mobility based assessment, a physical movement assessment of the user associated with the clinical mobility based assessment; and 
displaying, using the mobile device, at least a portion of the physical movement assessment to the user, wherein the displaying includes declines in the mobility based assessment.
15. (Cancelled)

20. (Currently amended) A non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for monitoring movement capabilities of a user using clinical mobility based assessments, the method comprising: 
providing, using a mobile device comprising an inertial measurement device, a clinical mobility based assessment to a user; 
generating, using the inertial measurement device, inertial data of the user that is indicative of movement capabilities of the user based on the clinical mobility based assessment; 
logging the inertial data of the user locally to the mobile device resulting in locally logged inertial data of the user; 
processing in real-time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment[[;]], wherein the processing in real- time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment comprises: 
segmenting and aligning the locally logged inertial data of the user resulting in segmented and aligned inertial data of the user; 
integrating angular orientation of the segmented and aligned inertial data of the user resulting in counterbalanced inertial data of the user; 
determining velocity of the mobile device during the clinical mobility based assessment using the counterbalanced inertial data of the user; 
drift compensating the velocity of the mobile device during the clinical mobility based assessment resulting in drift compensated velocity data; and 
determining the position and the orientation of the mobile device during the clinical mobility based assessment using the drift compensated velocity data;
the method further comprising:

displaying, using the mobile device, at least a portion of the physical movement assessment to the user, wherein the displaying includes declines in the movement assessment.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Jovanov et al. (US 2014/0330172) in view of Goh et al. (WO 2014/043757 A1). While in combination these references disclose a system/method for monitoring movement capabilities with a mobile device having a inertial measurement unit with a gyroscope and accelerometer, a processor, memory and allowing for the generation of the inertial data, logging the data, processing the data, determining a position and orientation of the mobile device during clinical mobility based assessments, and displaying an assessment the combination fails to teach the processing steps as in the claimed invention in particular towards the segmenting and aligning of the data, integrating that data with angular orientation  to create counterbalanced data, determining a velocity from the counterbalanced data, and drift compensating the velocity to determine the position and orientation of the mobile device. This distinguishes the claimed invention over the prior art and provides a self-contained comprehensive method for evaluating a user’s movement capabilities and provides non-invasive methods to directly monitor and identify declines in functional capacity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791